Citation Nr: 0700524	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-09 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a right leg disability 
to include as secondary to service-connected residuals of a 
right inguinal hernia repair.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from July 1976 to April 1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDING OF FACT

Current right leg complaints to include pain are not 
attributable to service and are not related to service-
connected residuals of a right inguinal hernia repair.


CONCLUSION OF LAW

A right leg disability was not incurred or aggravated in 
active service nor is it proximately due to, the result of, 
or aggravated by the service-connected residuals of a right 
inguinal hernia repair.  38 U.S.C.A. §§ 1101, 1131 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated in August 2002 was sent to the veteran.  
Thereafter, additional VCAA letters were issued in July 2003, 
March 2005, and December 2005.  The VCAA letters fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The claimant's service medical records and VA medical 
treatment records, have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in September 2002.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

In addition, the veteran was scheduled for further VA 
evaluation in April 2005, but the veteran failed to report.  
If a claimant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Dusek v. Derwinski, 2 Vet. App. 522 (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)).

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).   
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records show no complaints, findings, 
treatment, or diagnosis of right leg injury or disease during 
service.  On his Report of Medical History at separation, the 
veteran did not report any right leg problems.  The 
separation examination showed that the physical examination 
of the vascular system, musculoskeletal system, neurological 
system, and lower extremities was normal.  Service medical 
records indicate that in February 1977, the veteran underwent 
surgical repair of a right inguinal hernia.

After the veteran was separated from service in April 1977, 
he was afforded a VA examination in September 1977.  At that 
time, he did not report any complaints with regard to his 
right leg.  The veteran's neurological examination was 
normal.  No findings or diagnosis was made with regard to the 
right lower extremity.  

Over two decades later, in September 1999, the veteran was 
afforded a VA examination. At that time, the veteran reported 
left-sided weakness and numbness of the left lower extremity.  
The examiner attributed these problems to a 1995 motor 
vehicle accident.  The record reflects that the veteran 
suffered a traumatic closed-head injury at that time.  The 
veteran did not report problems with his right leg at the 
time of his VA examination.  Likewise, when he was afforded a 
VA examination in March 2000, he again reported left-sided 
weakness with regard to his leg.  Again, it was indicated 
that it was related to his closed head injury.  The veteran 
again did not mention any problems with his right lower 
extremity.  

In September 2002, the veteran was afforded a VA peripheral 
nerve examination.  At that time, the veteran related that he 
had pain behind his right knee which felt like a pulling 
sensation.  This is the first complaint to a medical 
professional of any right leg problem.  On examination, the 
veteran limped with his right leg which he related was due to 
the pulling sensation behind the right knee.  The examiner 
indicated that the veteran had a history of a right inguinal 
hernia repair during service.  Subsequently, about 20 years 
later, the veteran reported problems walking due to pain in 
the right inguinal area and behind the right knee.  The 
examiner noted complaints of pain and pulling from behind the 
right knee which partially prohibiting the veteran from 
walking normally.  The examiner stated that he did not 
believe that the disability of the right leg was being caused 
by the history of the right inguinal hernia repair.  

In September 2002, the veteran was also afforded a VA joints 
examination.  The veteran reported in 1995, he began to have 
a spontaneous and insidious onset of right leg "dragging" 
which then progressively worsened over the next few years and 
altered his gait.  Physical examination revealed that the 
veteran walked with an altered gait and dragged his right 
leg, with some similar symptoms on the left.  The assessment 
was that the veteran had an unusual presentation for his 
right lower extremity situation.  However, the examiner 
indicated that he could state with confidence that such a 
disorder would not be caused by right inguinal hernia repair 
surgery.  Therefore, he felt that it was as likely as not 
that his current condition was not caused by right inguinal 
hernia repair.  

In April 2005, the veteran was scheduled for another VA 
examination to include a VA medical opinion regarding the 
etiology of any current right leg disability.  The veteran 
failed to report.  

The Board notes that the VA examiners did not opine as to 
whether there is aggravation of the veteran's current right 
leg that is proximately due to or the result of a service 
connected right inguinal hernia repair.  However, the veteran 
failed to report for his VA examination and did not provide 
any good cause for missing the examination.  In fact, in 
November 2005, his representative indicated that he did not 
know the veteran's whereabouts.  The veteran failed to report 
for a scheduled hearing, also.  

38 C.F.R. § 3.655, states that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim or any other original claim, the 
claim shall be rated based on the evidence of record.  Since 
the veteran failed to report for his examination, the case 
will be decided based on the record as it stands.  

The service medical records reveal no right leg disease or 
injury.  The right leg was normal at separation.  Thus, no 
chronic right leg disability was shown in service.  The 1977 
VA examination likewise revealed that the veteran's right leg 
was normal.  There is no competent medical evidence of any 
right leg abnormalities until September 2002, over 25 years 
after the veteran was separated from service.  Thus, no 
continuity of symptoms was shown after service.  

There is no competent medical evidence that the veteran has a 
right leg disability which is directly related to service.  
In fact, the current VA examinations reflect that the veteran 
has complaints of right leg pain and weakness, but there is 
no specific diagnosis of an underlying right leg disease.  It 
was noted that the veteran had "some right leg disability," 
however, only symptoms were described.  

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131 of title 38, United States 
Code. Both provide for compensation, beginning with the 
following words; "For disability resulting from personal 
injury suffered or disease contracted in line of duty..."  
Thus, in order for a veteran to qualify for compensation 
under those statutes, the veteran must prove the existence of 
disability and that a disability has resulted from a disease 
or injury that occurred in the line of duty.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.

"Arthralgia" is defined as pain in a joint.  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
Court has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence. See Sanchez-Benitez, supra.  
Such a "pain alone" claim must fail when there is no 
sufficient factual showing that the pain derives from an 
inservice disease or injury.  Id.

There is no contemporaneous evidence of an inservice disease 
or injury to the right leg and there is no competent medical 
evidence establishing that any right leg disability was first 
manifest during service.  Thus, service connection on a 
direct basis is not warranted.  

The veteran believes that he has a right leg disability which 
is due to his service-connected residuals of a right inguinal 
hernia repair.  However, he is not competent to provide an 
assessment as to any such etiological relationship.  See 
Espiritu.  

VA examiners have opined that the residuals of a right 
inguinal hernia repair have not caused the veteran's claimed 
right leg disability.  The Board attaches significant 
probative value to the VA examiner's opinions, as they are 
well reasoned, detailed, and consistent with other evidence 
of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

The VA examiners did not relate any current claimed right leg 
disability to the veteran's service-connected residuals of a 
right inguinal hernia repair.  The veteran is not competent 
to opine as to the etiology of any current right leg 
disability.  Any information that may have been gleaned from 
the scheduled April 2005 VA examination cannot be considered, 
since the veteran failed to report.  Further, there is no 
competent evidence showing that the service-connected 
residuals of a right inguinal hernia repair aggravate any 
currently claimed right leg disability.  Thus, there is no 
medical nexus of records between the claimed right leg 
disability and service-connected residuals of a right 
inguinal hernia repair.  Rather, there is only medical 
evidence of record which does not support the claim.  

Accordingly, service connection is not warranted in this case 
on a direct or secondary basis.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.




ORDER

Service connection for a right leg disability is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


